 TELLEPSEN PETRO-CHEM CONSTRUCTORSTellepsen Petro-Chem ConstructorsandMillwrightsLocal Union No. 2232 affiliatedwith United Broth-erhood of Carpenters and Joinersof America, AFL-CIO. Case 23-CA-3653May 20, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn October 30, 1970, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitled pro-ceeding, finding that Respondent had not engaged incertain unfair labor practices alleged in the complaintand recommending that the complaint be dismissed initsentirety, as set forth in the attached Trial Ex-aminer'sDecision.Thereafter the General Counselfiled exceptions to the Decision and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, the briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as modified below.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissed in its en-tirety.'In view of the special circumstances of this case, as disclosed by therecord, we agree with the Trial Examiner that the Respondent did notviolate Section 8(a)(5) by unilaterally subcontracting its work on the ShellOil project In so finding we rely on the following unique factors involvedherein The Respondent's actions were not a willful disregard of the Act, theissue involved has never before arisen in the approximately 20 years ofbargaining history between the parties, there is no indication that this issuewill arise or be common practice in the future, the bargaining history hasbeen not to give the Union advance notice of layoffs when a subcontract isterminated, employees who are laid off obtain employment by seeking workon their own with another contractor or through the Union's hiring hall andare not considered part of Respondent's permanent labor force, the impactupon the employees involved appears to have been minimal, and there is noshowing that the Union has ever made a request to bargain Against thisbackground, we are persuaded that the policies of the Act would not beeffectuated by finding a violation of Section 8(a)(5) on the record before us433MEMBER BROWN, dissenting:Contrary to my colleagues, I would reverse the TrialExaminer's Decision and find that Respondent's con-duct was violative of Section 8(a)(5) and (1) of the Act.It is undisputed that the Respondent, unilaterally andwithout any notice to the incumbent Union, subcon-tracted the bargaining unit's work and then terminatedits entire crew of eight who had been employed forseveral months on the Shell Oil Company project. Thissubcontracting action was without historical or bar-gaining precedent.2 And, clearly, the terminated em-ployees were adversely affected. The Trial Examiner'sfinding that the six or seven employees who did not findemployment with the subcontractor were referred tojobs with other employers during the week followingtheir termination is without any record support.'This is the classic situation involved inFibreboardPaper Products Corp. v. NL.R.B.,379 U.S. 203. Iwould therefore find the violations alleged and remedythem by requiring Respondent to bargain in the futureabout such subcontracting as has taken place here andto make whole the employees involved for any loss ofpay suffered as a result of their unlawful termination.'Thus, Respondent had never before subcontracted millwright workonce its millwrights had begun work, and subcontracting in such circum-stances was not sanctioned by industry practice, bargaining history, or theapplicable contract'Also not apparent to me from this record is the majority's impressionthat the impact of the discharge of these employees was "minimal " Thereis simply an absence of evidence in the matter of what new work they mayhave found "on their own with another contractor or through the Union'shiring hall "TRIAL EXAMINER'S DECISIONARTHUR M. GOLDBERG, Trial Examiner: Based upon acharge filed on June 4, 1970,' by Millwrights Local UnionNo. 2232, affiliated with United Brotherhood of Carpentersand Joiners of America, AFL-CIO (herein called the Mill-wrights or the Charging Party), the complaint herein issuedon July 15 alleging that Tellepsen Petro-Chem Constructors(herein called Tellepsen or the Respondent) violated Section8(a)(1) and (5) of the National Labor Relations Act, asamended (herein called the Act). The putative violation arosefrom Respondent contracting out Millwright work on a con-struction project for the Shell Oil Company (herein calledShell) without notice to or negotiation with the Millwrightsand from the discharge of its own union employees. Theanswer denied all material allegations of the complaint andraised as an affirmative defense the claim that the subjectmatter of subcontracting had been raised, discussed, and re-jected during the negotiations which led to the current collec-tive-bargaining agreement between the Millwrights and theemployer associations representing the Respondent and thatas a result Respondent retained the unilateral right to subcon-tract work.Prior to the opening of the hearing herein, the AssociatedGeneral Contractors of America, Inc., Houston Chapter(herein called AGC), and the Construction Employers' As-sociation of Texas (herein called CEA), upon motions dulymade, were granted leave to intervene by the Regional Direc-tor of the Board's Region 23 because they are parties to the'Unless otherwise noted all dates herein were in 1970190 NLRB No. 76 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective-bargaining agreement between the Charging Partyand Tellepsen and have a substantial interest in the instantlitigation.All parties, including the Intervenors,participated in thehearing in Houston,Texas, on August 25 and were affordedfull opportunity to be heard,to introduce evidence,to exam-ine and cross-examine witnesses,and to present oral argu-ment. Oral argument was' waived and briefs were filed byGeneral Counsel, Respondent, CEA, and AGC on October5.Based upon the entire record in the case,my reading of thebeefs, and from my observation of the witnesses and theirdemeanor,Imake the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTTellepsen Petro-Chem Constructors, a division of Tel-lepsen Construction Company, a corporation duly authorizedto do business in the State of Texas,is engaged in the buildingand construction industry throughout the United States.During a representative 1-year period Respondent, in thecourse and conduct of its business operations,received reve-nue in excess of$50,000 from its interstate operations. At alltimes material herein Respondent has had a contract withShell Oil Company to construct and install gasoline facilitiesat Shell's Deer Park, Harris County, Texas, facility.The complaint alleged,the answer admitted,and I find thatRespondent is and has been at all times material herein anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act, and meets the Board's standardsfor assertion of its jurisdiction.IITHE LABOR ORGANIZATION INVOLVEDMillwrightsLocal Union No. 2232,affiliatedwith theUnited Brotherhood of Carpentersand Joinersof America,AFL-CIO,is and has been at all times material herein a labororganizationwithin themeaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. TheContract,theUnit, and the 1968 NegotiationsCEA, AGC,the Carpenters District Counsel of Houstonand Vicinity(herein called the Carpenters),and the Mill-wrights are parties to a collective-bargaining agreement datedJuly 12,1968, with an expiration date of July 1, 1971. Byvirtue of its membershipin CEA,Respondent is a party tothat contract.The limits of the bargaining unit must be culled from sev-eral clauses of the collective agreement set forth below.ARTICLE IRecognitionContractors recognize the Union as bargaining agent forallMillwrights and other classifications of employeeslisted herein that it may lawfully represent who may beemployed by Contractors parties to this Agreement inthe area described in Article III hereof.Article III, entitled "Territorial Jurisdiction" states thatthe "Agreement shall apply to the area covered by the Car-penters District Council" and then lists the counties covered,including Harris County where the Shell facility involved inthis proceeding is situated.Under the terms of section 3 of article IV of the contract,entitled "Estimated Forces," it is provided that the Unionshall be a source for skilled manpower. That contract provi-sion reads:Section 3:In order to economically and efficiently servethe building public it is important to have experiencedand skilled workmen.Contractors subject to this Agree-ment recognize that [the Union] is a source of suchskilled manpower,and will,therefore,use it as a sourcewhen in need of Millwrights.The Union agrees thatwhen Contractors subject to this Agreement request me-chanics, it will exert every effort to supply skilled Mill-wrights. Contractors shall be the sole judge of any appli-cants' qualifications.Contractors shall exercise theirright to hire and to reject any job applicant withoutregard to Union membership or non-membership.The collective-bargaining agreement is entirely silent onthe subject of subcontracting or contracting out. During the1968 negotiations leading to the execution of the currentcontract the unions included among their proposals the fol-lowing provisions:Article XIWhereas the contractor and the Union desire to makean agreement applying in the event of subcontracting inaccordance with Section 8(e) of the Labor-ManagementRelations Act:Therefore, the contractor and the Union mutuallyagree with respect to work to be done at the site ofconstruction,alteration,painting,or repair of any build-ing structure, -or other works, that if the contractorshould contract or subcontract any of the aforesaid workfalling within the normal jurisdiction of the Union, saidcontractors shall contract or subcontract only to firmsthat are parties to an executed,current collective bar-gaining agreement with the Carpenters District Councilof Houston and Vicinity.The production or fabrication of millwork, formsother than patented forms, and prefabricated woodenstructural framing, other than glulam members,shall besubject to the terms of this Agreement in all cases andto the extent that such is permitted by law,except formaterials fabricated in a shop having a contract with theUnited Brotherhood of Carpenters and Joiners and fur-ther excepting all manufactured items other than mill-work.Article XII.The contractor agrees not to subcontract work nor-mally performed at the site of construction within thejurisdiction of the Union where such work would thenbe performed off the construction site.On their part the employers (CEA and AGC) includedamong their contract proposals a new function of manage-ment clause which read.In the exercise of the functions of management, theContractors shall have the right to plan, direct and con-trol operations of all its work, hire employees, direct theworking forces in the field, assign employees to theirjobs, discharge,suspend or discipline,transfer,promoteor demote employees, lay off employees because of lackof work,or for other legitimate reasons, require em-ployees to observe the Contractor's rules and regulationsnot inconsistent with this Agreement,regulate the use ofequipment and other property of the Contractor, decidethe amount of equipment used and number of menneeded, subject to the provisions of this Agreement, andshall be free to contract work anywhereand decide thesource from which materials and equipment are ob-tained, provided, however, that the Contractors will notuse their rights for the purpose of discrimination againstany employee. [Emphasis supplied.] TELLEPSEN PETRO-CHEM CONSTRUCTORS435Respondent and the Intervenors maintain that the under-scored section of their proposed function of managementprovision was intended only to insure the right of contractorsto undertake to perform work at any geographic location.Notes prepared by Richard V. Lewis, executive director ofAGC, of theJune 18, 1968,bargaining session contain thefollowing paragraphs relating to discussion of the function ofmanagementproposal:Mr. Bell [employer negotiator] explained the contrac-tors' problems concerning management rights and man-agement trainees indicating that more would be dis-cussed on these items at subsequent meetings when thecontractors were explaining their requests in further de-tail.Mr. Fountain[union negotiator]said the union mightagree with part of the contractor management clause butwould have to disagree on the part about subcontracting.He went on to read the union's proposals on subcon-tracting and buying limitations.H. A. Jorgensen, executive secretary of CEA, testified thatas far as he could "see reflected in the minutes" the employerrepresentatives did not disabuse the union negotiators of theidea that the employers' proposal pertained to subcontract-ing.The unions'proposal on subcontracting was discussed atbargaining sessions on June 18, 19, and 25,1968. The finalproposal submitted to the unions by the employers omittedany reference to subcontracting.The employers'package wasaccepted by the Carpenters District Council and the Mill-wrights and as noted above, the contract is silent on thesubject of subcontracting.B. Respondent's Subcontract of Millwright WorkMore than 1 year prior to the underlying events hereinRespondent entered into a contract with Shell calling for theRespondent to construct additions to the Shell facilities inHarris County, Texas, within the Millwright's geographicjurisdiction. Included in the project undertaken by Tellepsenwas the setting and aligning of pumps, work requiring theservices of millwright. Tellepsen undertook to perform themillwright work with craftsmen on its own payroll obtainedfrom the Charging Party. In May 1970 Tellepsen determinedthat the costs on this portion of the project performed bymillwrights were exceeding estimates and that the work wasbehind schedule. On May 27, without notice to the ChargingParty, Respondent entered into a contract with Ashley, Hick-ham-Ur, a contractor ;specializing in millwright work, pro-viding for Ashley, Hickham-Ur to take over and complete themillwright work on the Shell projectOn the afternoon of Friday, May 29, Tellepsen terminatedthe eight millwrights,one foreman,and seven journeymen itthen employed on the Shell job.'Ashley, Hickham-Ur is not a party to the collective-bar-gaining agreement between the Intervenors and the Mill-wrights and Carpenters District Council of Houston. How-ever, by virtue of its being party to a national agreement withthe United Brotherhood of Carpentersand Joiners,Ashley,Hickham-Ur is required to adhere to the terms and condi-tions of the collective-bargaining agreements of affiliates ofthe United Brotherhood in force in any area in which Ashley,Hickham-Ur undertakes to perform work within the jurisdic-tion of the United Brotherhood. There is no evidence thatAshley,Hickham-Ur did not completely comply with allsubstantive provisions of the collective-bargaining agreementbetween the Intervenors and the Millwrights.There are two procedures by which a contractor may ob-tain millwrights from the Charging Party. First, the contrac-tor may contact the Union, state his personnel needs, and theUnion will refer the requisite number of men. Second, thecontractor may himself select the millwrights he wishes toemploy and send them to the Union to be referred back to thejob. Utilizing the second procedure, Ashley, Hickham-Ur onJune 3 commenced work on its subcontract at the Shellfacility employing only members of the Millwrights, one ortwo of whom had worked for Tellepsen on the same job ' tthat time Ashley, Hickham-Ur employed six millwrights.Record testimony established that in performance of itscontracts Tellepsen on certain occasions employs its ownmillwrights and on other jobs subcontracts the millwrightwork. Gordon C. Whiteside, who handles labor relations forTellepsen and characterized his position as that of adminis-trative assistant and has been with Tellepsen for 16 years,testified that to his knowledge Tellepsen had never beforesubcontracted millwright work afterstartinga job with itsown millwrights.Those millwrights laid off by Tellepsen on May 29 who didnot find employment with Ashley, Hickham-Ur were referredto jobs with other employers under contract with Millwrightsduring the week following their termination by Respondent.C. Findings and ConclusionsThe theory of violation as stated in General Counsel's briefis "that the Respondent's action in terminating its millwrightemployees and subcontracting their work to another contrac-tor without notice to or consultation with the Union fallssquarely within the ambit of the Supreme Court's decision inFibreboard Paper Products Corp.,379 U.S. 203."InFibreboardthe Court held that "the contracting out ofwork performed by members of the bargaining unit mightappropriately be called a `condition of employment.' Thewords even more plainly cover termination of employmentwhich, as the facts of this case indicate, necessarily resultsfrom the contracting out of work performed by members ofthe established bargaining unit." 379 U.S. at p. 210. Thus, theCourt concluded that the subject of contracting work out ofthe bargaining unit is a mandatory subject of bargaining un-der Section 8(d) of the Act. In its decision the Court notedthat "the work of the entire unit has been contracted out."379 U.S. at p. 213In the instant case the bargaining unit is composed of allmillwrights and other classifications of employees listed in thecollective-bargaining agreement who may be employed bycontractors party to the contract in the 23 Texas countieslisted therein. By virtue of its membership in CEA Tellepsenis a party to the contract and any millwrights it may employare part of the bargaining unit. Ashley, Hickham-Ur, throughoperation of its agreement with the United Brotherhood ofCarpenters and Joiners' which requires it to adhere to anycollective agreement in force in any area in which Ashley,Hickham-Ur performs work within the jurisdiction of theUnited Brotherhood and its affiliates, was also bound to thecontract covering the Shell facility project, and in turn mill-wrights employed by Ashley, Hickham-Ur fall within thebargaining unit. Thus, this case does not present the usualcircumstances of subcontracting where the work is removedfrom the bargaining unit and performed by the subcontrac-tor's employees who are not part of the unit. Here, the workand the jobs remained within the unit defined in the contractiA ninth millwright had voluntarily quit on Wednesday, May 27, andhad not been replaced'That contract was not made part of the record 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDand only the identity of the employing agent was changed.The millwrights who were hired by Ashley, Hickham-Urwere members of the bargaining unit and Tellepsen'smill-wrights who were terminated by Respondent on May 29remained within the unit and on the payroll of other contrac-tors party to the agreement. In sum, it cannot be said in thiscase that "the changes had an adverse impact on the bargain-ing unit" by diminishing "the whole number of jobs per-formed by its members."International Union,United Au-tomobile, Aerospace & Agricultural ImplementWorkers ofAmerica (UAW) v. N. L. R. B. [General Motors Corp., SouthGate],381 F.2d 265, 266. (Herein calledGeneralMotors,South Gate.)I am urged by Respondent and the Intervenors to concludeas a matter of law that the holding ofFibreboarddoes notapply to the construction industry. Under the facts of thiscase I do not deem it necessary for me to determine that broadissueCertainly, if the subcontract in this case had been to asubcontractor employing members of another union thetransfer of work from members of the Millwrights to mem-bers of the other union would have diminished the numberof jobs available to members of the bargaining unit. In suchan event it could not be gainsaid that the rationale ofFibre-boardwould apply. To the extent that employment condi-tions in the construction industry differ from those of indus-trialemployment'with bargaining units not normallyconfined to employees of one particular employer but insteadmore often encompassing all employers in an area who utilizejourneymen possessing a particular skill,'Fibreboardwouldappear to have limited application.Apart from the foregoing considerations, based upon theBoard's holding inWestinghouse Electric Corporation (Mans-field Plant),150 NLRB 1574, I conclude that the Respondentdid not violate its bargaining obligations when it contractedthe millwright work on the Shell project to Ashley, Hickham-Ur. As inFibreboardandGeneral Motors, South Gate,West-inghouseinvolved the "letting [of] contracts giving to outsidecontractors and their employees work of a nature whichcould have been performed by equipment and manpowerwithin the bargaining unit." Even under such circumstancesthe Board noted that "it is wrong to assume that, in theabsence of an existing contractual waiver, it isa per seunfairlabor practice in all situations for an employer to let out unitwork without consulting the unit bargaining representative."150 NLRB at p 1576. The Board pointed out that where ithad found the unilateral contracting out of unit work to beviolative of Section 8(a)(5) and (1) of the Act it had invariablyappeared that the subcontracting involved a departure frompreviously established operating procedures, effected achange in working conditions, or significantly impaired jobtenure, job security, or reasonably anticipated work oppor-tunities for bargaining unit personnel. In dismissing the com-plaint inWestinghousethe Board spelled out five criteria towhich it looked for determining whether the unilateral act ofsubcontracting violated the Act. Those were:1.Whether the contracting out of the work was moti-vated solely by economic considerations;2.whether the subcontracting comported with the em-ployer's traditional business operations;3.whether the subcontracting questioned varied signifi-cantly in kind or degree from what had customarily beendone under past established practices;4 whether the subcontract had a demonstrable adverseimpact on employees in the unit and,5whether the union had the opportunity to bargainabout changes in subcontracting practices at generalnegotiating meetings.I find that as to each criterion the facts of this case comportto those inWestinghouseand that "for all these reasonscumulatively, [I] conclude that Respondent did not violate itsstatutory bargaining obligation by failing to invite union par-ticipation in" the decision to subcontract the work in ques-tion.Westinghouseat p. 1577. First, the decision to subcon-tract the millwright work on the Shell job was occasionedsolely by the fact that the work was behind schedule and overestimated costs, without question economic considerations.Second, Tellepsen had traditionally subcontracted work onitsprojects.Third, while there was no evidence that suchsubcontracts had been let in the past after the work in ques-tion had been started by Respondent's own employees, thewidespread use of subcontractors in the construction indus-try' militates against a finding that the subcontract to Ashley,Hickham-Ur was a substantial variation from the Respond-ent's past established practice. Fourth, there was no demon-strable adverse impact on unit employees as the work re-mained in the unit and the few days of work lost byTellepsen's laid-off millwrights was no more than to be ex-pected in an industry where "there is no such thing as asteady job." And fifth, the record established that the Mill-wrights had full opportunity to bargain and indeed did bar-gain during the general negotiating meetings in 1968 aboutchanges in subcontracting practices.'CONCLUSIONS OF LAW1.Tellepsen Petro-Chem Constructorsis anemployer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Millwrights Local Union No. 2232, affiliated withUnited Brotherhood of Carpenters and Joiners of America,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act3.All millwnghts and other classifications of employeeslisted in the collective-bargaining agreement who may beemployed by contractors parties to the agreement in the areadescribed in article III of said agreement constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act4 Respondent has not committed unfair labor practices asalleged in the complaint.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,Ihereby issue the following recommended:ORDERThe complaint is dismissed in its entirety.Glenn T Bynum, who had been foreman over Tellepsen's millwrightsand was called as a witness by General Counsel, testified, "There is no suchthing as a steady job in construction "'For an exception to this general concept of bargaining units in theconstruction industry seeGreen Construction Company,180 NLRB No 85See the construction industry proviso to Section 8(e) of the ActIn this connection it should be noted that the subcontract to Ashley,Hickham-Ur complied with the Millwright's 1968 contract demand thatwork falling within the normal jurisdiction of the Union be contracted onlyto firms parties to the current collective-bargaining agreement